DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please REPLACE CLAIM 17 WITH THE FOLLOWING:
17. The parking control circuit according to claim 14, wherein
while the vehicle is travelling into the first parking space, when the parking control circuit detects no car stopper in the first parking space and the second parking space based on the reflective wave received by the transmission and reception device, the parking control circuit automatically controls at least the steering actuator of the vehicle to cause the vehicle to be parked in the second parking space,
when the parking control circuit detects a car stopper in the first parking space and the second parking space based on the reflective wave received by the transmission and reception device, the parking control circuit does not control at least the steering actuator of the vehicle to cause the vehicle to be parked in the second parking space.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-6, 9-12 and 14-23 are allowed based on the follow reasons:

an input circuit configured to be coupled with an imaging device to capture an ambient image of the vehicle;
an output circuit configured to be coupled with a steering actuator performing steering of the vehicle, wherein
while the vehicle is travelling into a first parking space, the first parking space being detected based on the ambient image of the vehicle captured by the imaging device, when the parking control circuit detects a second parking space based on the ambient image of the vehicle captured by the imaging device, the second parking space being adjacent to the first parking space in a travelling direction of the vehicle, the second parking space being farther than the first parking space from the vehicle, the parking control circuit automatically controls at least the steering actuator of the vehicle to cause the vehicle to be automatically parked in the second parking space.
The elements contained in claim 14 are substantially similar to elements presented in claim 1, and further including the limitations of “while the vehicle is travelling into a first parking space, the first parking space being detected based on the reflective wave received by the transmission and reception device, when the parking control circuit detects a second parking space based on the reflective wave received by the transmission and reception device, the second parking space being adjacent to the first parking space in a travelling direction of the vehicle, the second parking space being farther than the first parking space from the vehicle, the parking control circuit automatically controls at least the steering actuator of the vehicle to cause the vehicle to be automatically parked in the second parking space”.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661